Citation Nr: 0332896	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1952 and from December 1967 to February 1972.  The 
veteran had twenty years, eleven months and eight days of 
total active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana, in which service connection for PTSD 
was granted and assigned a 30 percent evaluation.  

By a decision dated in March 2001, the Board denied the 
veteran's claim for an initial evaluation in excess of 30 
percent for PTSD.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  While the case was pending before the Court, the 
Secretary of Veterans Affairs, represented by the VA General 
Counsel, and the veteran, represented by the National 
Veterans legal Services Program, filed a joint motion, in 
July 2001, asking the Court to vacate the Board's March 2001 
decision and remand the matter to the Board for 
readjudication and further discussion of the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  The Court granted the parties' motion in a July 
2001 Order, and the case was returned to the Board for 
compliance with the directives that were stipulated in the 
joint motion.  


REMAND

In July 2002 the Board denied the veteran's claim for 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD.  The veteran appealed to the Court.  In an April 
2003 order, the Court granted the appellant's and the VA 
General Counsel's Joint Motion For Remand.  The Board's 
decision was vacated and the appellant's claim was remanded 
for the VA to fulfill the notice requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Specifically, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the VA is to inform the 
veteran of information or evidence necessary to substantiate 
the claim, as well as which evidence VA will seek to provide 
and which evidence the veteran is to provide.  See 
38 U.S.C.A. § 5103(a) (2002).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the claim 
for an initial evaluation in excess of 30 
percent for PTSD.  Also notify the 
veteran that VA will obtain records of 
Federal agencies, the veteran is 
responsible for submitting records of 
private health-care providers, unless the 
veteran signs a release, which would 
authorize VA to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  

3.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claim in light of any additional evidence 
obtained.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
other notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



